By the Court.

The case is before us merely on the motion *578for the rule, and it is not necessary to say anything as to the sufficiency of the affidavit on which the motion for the rule has been made. At common law there was no such proceeding as this, and in this State the whole matter of such a proceeding is regulated by statute ; and there never has been, and there never can be any such intervention allowed by the court by one not a party to the proceeding, without some statutory provision' to warrant or authorize it: and the fact that no such application has ever before been made in this court, affords a strong and vehement presumption that it has never been considered allowable. The parties on whose behalf the application has been made have no status whatever in this court, and are not even before it, and therefore it was that the court declined to grant the rule asked for, and chose to hear what could be said in support of it, on the motion, merely. The court must consequently refuse the motion and direct judgment to be entered in the proceedings for the plaintiffs in the attachments.